Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 03, 2016

The Court of Appeals hereby passes the following order:

A16A2114. LASSIE BRINSON v. ALMA HOUSING AUTHORITY.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, defendant Lassie Brinson appealed to the superior court.
On June 15, 2016, the superior court entered an order granting possession to the Alma
Housing Authority. On June 30, 2016, Brinson filed this direct appeal. We lack
jurisdiction for two reasons.
      First, “appeals from decisions of the superior courts reviewing decisions of
lower courts by certiorari or de novo proceedings shall be by application for
discretionary appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333)
(2003) (punctuation and citation omitted); see also OCGA § 5-6-35 (a) (1). Because
Brinson did not follow the proper procedure for requesting appellate review in this
case, we lack jurisdiction over this appeal.
      Second, while a notice of appeal generally may be filed within thirty days of
entry of the order sought to be appealed, appeals in dispossessory actions must be
filed within seven days of the date the judgment was entered. See OCGA § 44-7-56;
Radio Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334, 335-336
(715 SE2d 752) (2011). Brinson filed her notice of appeal 15 days after the superior
court’s order was entered. For these reasons, this appeal is DISMISSED for lack of
jurisdiction.
Court of Appeals of the State of Georgia
                                     08/03/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.